IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 132 EAL 2019
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
JEROME MCINTYRE,                              :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioner are:

      1.    Whether the Superior Court erred by failing to apply the standard
            delineated in Teague v. Lane (1989) and its progeny, including and
            specifically Montgomery v. Louisiana (2016), allowing a retroactive
            application in collateral proceedings for new substantive rules, as it
            is United States Supreme Court precedent?

      2.    Whether a complete and fundamental miscarriage of justice issued
            fatally depriving Appellant of his constitutional rights to due process
            under the United States and Pennsylvania Constitutions where the
            court of original jurisdiction lacked subject matter jurisdiction to
            prosecute in this instant case?

      3.    Whether Commonwealth v. Neiman and/or Commonwealth v.
            Derhammer, both Pennsylvania Supreme Court precedents, are to
            be applied to his first timely PCRA as new substantive rules in accord
            with the United States and Pennsylvania Constitutions?
The Prothonotary is directed to forward this order and the underlying Petition for

Allowance of Appeal to the pro bono coordinator for possible selection of counsel to

represent Petitioner for purposes of the appeal.




                                   [132 EAL 2019] - 2